Case 1:21-cv-00274-JB-B Document 5 Filed 08/11/21 Page 1 of 1     PageID #: 41



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JOEL B. ATTIA,                            *
                                          *
       Plaintiff,                         *
                                          *
vs.                                       * CIVIL ACTION NO. 21-00274-JB-B
                                          *
PROVIDENCE HOSPITAL, et al.,              *
                                          *
       Defendants.                        *


                                        ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report       and   Recommendation   of    the

Magistrate Judge made under 28 U.S.C. § 636(b)(1) and dated July

20, 2021 (Doc. 4) is ADOPTED as the opinion of this Court.                  It is

ORDERED   that     this   action   be    DISMISSED    without   prejudice    for

Plaintiff’s failure to prosecute and obey the Court’s order.

       DONE and ORDERED this 11th day of August, 2021.

                                            /s/ JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE
